DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al. US20100113078A1, hereinafter Farajidana in view of Marinier et al. US 20200145079 A1, hereinafter Marinier with priority to US Provisional application# 62/344,754 filed on 2016-06-02, hereinafter Marinier’754.
Regarding claim 1, Farajidana teaches a method for multicarrier beamformed wireless communication with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction (Farajidana: Summary), the method comprising:
by a user equipment (UE) (Farajidana: Fig. 12 and para. [0077 & 0017 & 0091] access terminal  includes processor 1206 can be a processor dedicated to analyzing information received by receiver 1202): 
receiving, from the base station, an indication of the first group of carriers partitioned by the base station (Farajidana: para. [0050] grouping of multichannel feedback can also be based on requirements indicated by a serving base station with regard to the accuracy and/or extent of information that needs to be conveyed back to the serving base station with regard to certain DL carriers received at the access terminal or UE. For example, the serving base station can indicate to the access terminal or UE that channel information for selected carriers) to be carried by the first transmit beam having the first beam direction (Farajidana: [0050-0052] carriers can be aggregated into different carrier sets or groups based on criteria such as antenna group para. [0040-0042] and figure 1 illustrates examples antenna grouping);
receiving, from the base station, an indication of the different second group of carriers partitioned by the base station (Farajidana: para. [0050] grouping of multichannel feedback can also be based on requirements indicated by a serving base station with regard to the accuracy and/or extent of information that needs to be conveyed back to the serving base station with regard to certain DL carriers received at the access terminal or UE. For example, the serving base station can indicate to the access terminal or UE that channel information for selected carriers) to be carried by the different second transmit beam (Farajidana: para. [0040-0042] and figure 1 one antenna group can include antennas 104 and 106, another group can comprise antennas 108 and 110, and an additional group can include antennas 112 and 114. Two antennas are illustrated for each antenna group; para. [0042] antenna groups can be designed to communicate to access terminals in a sector of the areas covered by base station 102. Base station 102 utilizes beamforming to transmit to access terminals 116 and 122); and
receiving, from the base station via the first transmit beam having the first beam direction, one or more transmissions relating to user equipment communication on the different second transmit beam (Farajidana: para. [0040] detected by an access terminal (e.g., access terminal 304). Carriers 1, 2, and 3 can have been broadcast in a first frequency band, frequency band A, and carriers 4 and 5 can have been transmitted in a second frequency band, frequency band B. Moreover, as detected at the access terminal, carriers 1 and 2 in frequency band A can be using a MIMO transmission mode, carrier 3 in frequency band A can be employing a SIMO transmission mode, and carriers 4 and 5 in frequency band B can be utilizing SIMO transmission modes. In accordance with various aspects of the claimed subject matter therefore, and in particular for the purposes of CQI feedback, carriers 1 and 2 in frequency band A can be grouped into a first carrier set, set 1, based at least in part on the similarity of transmission mode (e.g., MIMO transmission mode) and CQI feedback to serving base station for this grouping or carrier set can be configured utilizing a first set of configuration parameters, parameters X. Carrier 3 in frequency band A, being a SIMO transmission carrier can be associated with a second distinct carrier set, set 2, and appropriate configuration parameters, parameters Y, can be applied for CQI feedback for the purposes of carrier 3).
It is noted that Chen does not explicitly disclose: the different second transmit beam having the different second beam direction; and, the different second transmit beam having the different second beam direction.
However, Park from the same or similar fields of endeavor teaches the use of: the different second transmit beam having the different second beam direction; and the different second transmit beam having the different second beam direction (Marinier: para. [0220] Multi-stage measurements may be measured using: one or multiple beams from a beam group of a first beam class to obtain a first measurement result selected in a manner similar to single-stage measurements; a continuation of the first measurement process to use a next measurement, and based on the first measurement result, use one or multiple beams of a second beam class, which may have one or multiple different characteristics compared to the first beam class (such as decreased beam width or adjusted center direction); or a multi-stage sweep, where each stage may consist of selected beams and may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams; In para. [0189] and FIG. 5 Marinier shows the differences between a beam 506, beam group 508, and beam class 502, 504. It also shows the difference between a lower beam class 502 and a higher beam class 504. In para. [0190-0203] Different beam classes may exhibit different coverage levels. For example, a beam of the first beam class can be of beam 506 of Fig. 5 of higher beam class 504, and second beam can be of low beam class 502. Though first beam (beam 506 of second beam class) overlaps with second beam (lower beam class of 502) in one direction as shown in Fig. 5, but second beam direction covers different directions that first beam (beam 506 of second beam class) does not cover; Marinier’754: para. [0163 & 0135-0147]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Marinier in the method of Farajidana. One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 2, Farajidana and Marinier teach the method of claim 1, wherein receiving the one or more transmissions comprises:
receiving, via the first group of carriers, a scheduling grant to schedule the UE for communications on the different second transmit beam associated with the different second group of carriers (Marinier: para. [0218] For downlink control/data/reference signal transmissions, the beam measurement may be performed on the downlink beam associated with downlink control information; Marinier’754: para. [0161]). One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 3, Farajidana and Marinier teach the method of claim 2, wherein receiving the scheduling grant comprises: receiving a downlink control information message including the scheduling grant (Marinier: para. [0218] For downlink control/data/reference signal transmissions, the beam measurement may be performed on the downlink beam associated with downlink control information; Marinier’754: para. [0161]). One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 4, Farajidana and Marinier teach the method of claim 1, wherein receiving the one or more transmissions comprises:
receiving, on a carrier of the plurality of carriers, a single scheduling grant to the UE to simultaneously schedule the UE on one or more carriers within one of the plurality of groups (Marinier: para. [0232] network may schedule beams of different beam classes for each antenna port depending on the uplink and service type of the uplink transmission. For example, the network may schedule a beam class for uplink control information transmission at one antenna port and another beam class for data transmission at another antenna port. Scheduling may be done using one or multiple fields in a DCI to indicate a beam and a beam class; Marinier’754: para. [0175]). One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 5, Farajidana and Marinier teach the method of claim 1, wherein receiving the one or more transmissions comprises:
receiving from the base station a request for one or more carrier measurement reports, wherein the request indicates whether the UE is to provide the one or more carrier measurement reports on a per carrier basis, the one or more carrier measurement reports on a per group basis (Marinier: para. [0088] the applicable beam process for an uplink control (or data) channel containing a CSI report may correspond to the beam process used to decode the DCI indicating transmission of the reference signal(s), e.g., CSI-RS, from which the report is derived. Para. [0150] a UE 402 may report channel state information on a per beam process basis, which includes resource allocation may be a group of subcarriers of para. [0226]; Marinier’754: para. [0104, 0146]), or combinations thereof. One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 6, Farajidana and Marinier teach the method of claim 5, wherein the request for the one or more carrier measurement reports further indicates that the one or more carrier measurement reports for carriers of at least one group are to be transmitted on a single respective carrier (Marinier: para. [0150] UE 402 may report channel state information on a per beam process basis. A UE 402 may perform measurements on at least one channel state information reference signal (CSI-RS) and at least one interference measurement (IM) resource. Resources for such signals may be provisioned independently for each beam process; Marinier’754: para. [0104, 0146]). One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 7, Farajidana and Marinier teach the method of claim 1, further comprising: transmitting to the base station, one or more carrier measurement reports representing carrier measurements of a same transmit beam corresponding to each group of the plurality of groups (Marinier: para. [0150] UE 402 may report channel state information on a per beam process basis. A UE 402 may perform measurements on at least one channel state information reference signal (CSI-RS) and at least one interference measurement (IM) resource. Resources for such signals may be provisioned independently for each beam process; Marinier’754: para. [0104, 0146]). One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 8, Farajidana and Marinier teach the method of claim 7, wherein the one or more carrier measurement reports include the one or more carrier measurement reports on a per carrier basis for carriers within each group (Farajidana: para. [0065] multichannel feedback reporting can typically be dependent on grouping configuration, rules module 404 can apply rules in disparate manners in order to effectuate multichannel feedback. For example, in a system that includes four channels for multichannel feedback, the rules applied for the reporting of multichannel feedback for sets that include two carriers each can be different than the rules applied for the reporting of multichannel feedback for a set that includes all four carriers (e.g., application of rules for the purposes of reporting multichannel feedback can be dependent on the number of carriers included in the set. therefore, in a scenario where the group includes one carrier, the feedback becomes per group/carrier basis).

Regarding claim 9, Farajidana and Marinier teach the method of claim 7 wherein the one or more carrier measurement reports include the one or more carrier measurement reports on a per group basis for all carriers within each group (Marinier: para. [0088] the applicable beam process for an uplink control (or data) channel containing a CSI report may correspond to the beam process used to decode the DCI indicating transmission of the reference signal(s), e.g., CSI-RS, from which the report is derived. Para. [0150] a UE 402 may report channel state information on a per beam process basis, which includes resource allocation may be a group of subcarriers of para. [0226]; Marinier’754: para. [0104, 0146]), or combinations thereof. One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claim 10, Farajidana and Marinier teach the method of claim 7, further comprising: transmitting the one or more carrier measurement reports for carriers of at least one group on a single respective carrier (Marinier: para. [0150] UE 402 may report channel state information on a per beam process basis. A UE 402 may perform measurements on at least one channel state information reference signal (CSI-RS) and at least one interference measurement (IM) resource. Resources for such signals may be provisioned independently for each beam process; Marinier’754: para. [0104, 0146]). One of ordinary skill in the art would be motivated to do so may reduce beam space gradually with a UE determining spatial information and quality metrics of measured downlink beams (Marinier: para. [0220]).

Regarding claims 11-20, Farajidana and Marinier teach an apparatus for multicarrier beamformed wireless communication by a user equipment (UE) with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction, comprising:
a processor; memory; and instructions stored in the memory and executable by the processor to cause the apparatus (Farajidana: Fig. 12 and para. [0077 & 0017 & 0091] access terminal  includes processor 1206 can be a processor dedicated to analyzing information received by receiver 1202), and Farajidana and Marinier 
disclose all the limitations as discussed in the rejection of claims 1-10, and therefore apparatus claims 11-20 are rejected using the same rationales.

Regarding claim 21, Farajidana and Marinier teach an apparatus for multicarrier beamformed wireless communication by a user equipment (UE) with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction (Farajidana: Fig. 12 and para. [0077 & 0017 & 0091] access terminal  includes processor 1206 can be a processor dedicated to analyzing information received by receiver 1202), and Farajidana and Marinier disclose all the limitations as discussed in the rejection of claim  1, and therefore apparatus claim 21 is rejected using the same rationales.

Regarding claim 22, Farajidana and Marinier teach a non-transitory computer-readable medium storing code for multicarrier beamformed wireless communication by a user equipment (UE) with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction (Farajidana: Fig. 12 and para. [0077 & 0017 & 0091] access terminal includes processor 1206 can be a processor dedicated to analyzing information received by receiver 1202), and Farajidana and Marinier disclose all the limitations as discussed in the rejection of claim  1, and therefore nt-CRM claim 22 is rejected using the same rationales.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to 112 2nd rejection have been fully considered and are persuasive.  The 112 2nd rejection of claims 7-10 and 17-20 has been withdrawn. 

Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claim 1 (pages 8-11), applicant submits
Marinier does not overcome the deficiencies of the Office Action with respect to Farajidana. Marinier is generally directed to techniques to "enable a UE to maintain at least one beam process for operation with multiple beams and/or points." Marinier, Abstract. At a cited portion, Marinier describes that "multi-stage measurements may be measured using: one or multiple beams from a beam group of a first beam class" and "based on the first measurement result, use one or multiple beams of a second beam class, which may have one or multiple different characteristics compared to the first beam class (such as decreased beam width or adjusted center direction)." Marinier [0220]. That is, Marinier discusses that based on a first beam class measurement, the base station may use multiple beams of a second beam class, which may have a different adjusted center direction than the first beam class, to perform a measurement. 

However, Marinier does not teach "receiving, from the base station via the first transmit beam having the first beam direction, one or more transmissions relating to user equipment communication on the different second transmit beam having the different second beam direction," as recited in independent claim 1. Rather, Marinier describes using a second beam class which may have an adjusted center direction to perform a measurement. Using a second beam class to perform a measurement is not the same as receiving "one or more transmissions relating to user equipment communication on the different second transmit beam having the different beam direction," as recited in independent claim 1. (page 11)

However, Marinier para. [0220] one or multiple beams from a beam group of a first beam class to obtain a first measurement result selected in a manner similar to single-stage measurements; a continuation of the first measurement process to use a next measurement, and based on the first measurement result, use one or multiple beams of a second beam class, which may have one or multiple different characteristics compared to the first beam class (such as decreased beam width or adjusted center direction). In para. [0189] and FIG. 5 Marinier shows the differences between a beam 506, beam group 508, and beam class 502, 504. It also shows the difference between a lower beam class 502 and a higher beam class 504. In para. [0190-0203] Different beam classes may exhibit different coverage levels. 
For example, a beam of the first beam class can be of beam 506 of Fig. 5 of higher beam class 504, and second beam can be of low beam class 502. Though first beam (beam 506 of second beam class) overlaps with second beam (lower beam class of 502) in one direction as shown in Fig. 5, but second beam direction covers different directions that first beam (beam 506 of second beam class) does not cover. Therefore,  Marinier teaches the claim limitation teach "receiving, from the base station via the first transmit beam having the first beam direction, one or more transmissions relating to user equipment communication on the different second transmit beam having the different second beam direction," as recited in independent claim 1, and thus rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Park et al. US 20170005764 A1, in para. [0139] teaches an altitude angle formed by the first vertical beam and an altitude angle formed by the second vertical beam may be different from each other. Whether the first vertical beam is appropriate for a terminal or the second vertical beam is appropriate for the terminal can be determined through RS measurement and report (e.g., RRM measurement or CSI measurement) of the terminal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468